Citation Nr: 1140500	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for depression to include as secondary to service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945 and August 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for service connection for depression.

In a July 2011 letter, the Veteran's representative withdrew the Veteran's request for a Board hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no current diagnosis of an acquired psychiatric disorder including depression.


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression, was not incurred in or aggravated by active military service, nor is an acquired psychiatric disorder, including depression, related to any other service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in July 2009.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in September 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative and service treatment records have been obtained and associated with his claims file.  The Veteran was also afforded a VA examination in April 2010 to determine the nature and etiology of any claimed psychiatric disorder.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently has depression as a result of his service-connected hearing loss disorder.  The Veteran is service-connected for bilateral hearing loss and has an assigned 10 percent disability rate.  Considering the claim in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claim for service connection for depression.

Service treatment records, including July 1943 induction, December 1945 separation, August 1952 induction, and March 1954 separation examination reports, are silent for any psychiatric complaints or diagnoses. 

Post-service VA hearing loss examinations dated in August 1957, April 1966, November 2006, and April 2008 are silent for any complaints of depression as secondary to his service-connected hearing loss. 

During an April 2010 VA examination, the Veteran reported he suffers from hypertension, cholesterol, memory loss, and pain in his feet.  The Veteran stated that he has never been hospitalized for psychiatric reasons, nor has he ever received an outpatient psychiatric or psychological treatment.  He reported that he has talked to no one about his depression.  Upon examination, the examiner noted he presented no depressive symptoms.  He denied any symptoms of posttraumatic stress disorder and denied any symptoms of depression.  His major complaint was his hearing.  The examiner opined that from the information in th Veteran's claims file and the lack of any evidence of treatment for depression or really any complaint of depression, the examiner could not say that the Veteran was depressed or make any connection between the claimed depression and hearing impairment.  There was no diagnosis.  

The Board has carefully considered the contentions advanced by the Veteran.  However, he has not submitted objective medical findings of any current diagnosis of an acquired psychiatric disorder to include depression, and the VA examiner also found no symptomatology to support a depression diagnosis. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of a psychiatric disorder to include depression (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis of depression, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  Moreover, because the first, essential criterion for establishing service connection, a diagnosis, is not met, the Board need not address whether the claimed disability is related to service or service-connected hearing loss. 

(Continued on next page.)





ORDER

Entitlement to service connection for depression to include as secondary to service-connected left ear hearing loss is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


